     Case 3:20-cv-00512-JLS-NLS Document 10 Filed 08/04/20 PageID.60 Page 1 of 8



 1
 2
 3
 4
 5
 6                             UNITED STATES DISTRICT COURT
 7                         SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   ANTHONY LEAVONE NORVELL,                        Case No.: 3:20-CV-0512 JLS (NLS)
     CDCR #AA-0214,
10
                                        Plaintiff,   ORDER: (1) DENYING MOTION TO
11                                                   APPOINT COUNSEL; AND
                         vs.                         (2) DISMISSING FIRST AMENDED
12
     S. ROBERTS, M.D.; JUSTIN B. KING;               COMPLAINT
13   MARCUS POLLARD,
                                                     (ECF No. 9)
14                                  Defendants.
15
16
17   I.    Procedural History
18         On March 18, 2020, Plaintiff Anthony Leavone Norvell, currently incarcerated at
19   Richard J. Donovan Correctional Facility (“RJD”) in San Diego, California, filed this civil
20   rights action pursuant to 42 U.S.C. § 1983. See Compl., ECF No. 1. Plaintiff sought to
21   sue his treating physician at Alvarado Hospital, Dr. Justin King, RJD’s Chief Medical
22   Executive, Dr. D. Roberts, and Warden Marcus Pollard, alleging they all failed to provide
23   him adequate medical care for a hernia. Plaintiff also filed a Motion to Proceed In Forma
24   Pauperis (“IFP”) pursuant to 28 U.S.C. § 1915(a), see ECF No. 2, and a “Motion to Appoint
25   Counsel.” See ECF No. 6.
26         On May 11, 2020, the Court granted Plaintiff’s Motion to Proceed IFP, denied his
27   Motion to Appoint Counsel, and dismissed his Complaint for failing to state a claim upon
28   which relief could be granted pursuant to 28 U.S.C. §§ 1915(e)(2) & 1915A(b). ECF No.

                                                                              3:20-cv-0512-JLS-NLS
     Case 3:20-cv-00512-JLS-NLS Document 10 Filed 08/04/20 PageID.61 Page 2 of 8



 1   7. Plaintiff was granted leave to file an amended pleading in order to correct the
 2   deficiencies of pleading identified in the Court’s Order. Id. at .
 3          On July 8, 2020, Plaintiff filed his First Amended Complaint (“FAC”). See ECF
 4   No. 8. In addition, Plaintiff has filed a new Motion to Appoint Counsel. See ECF No. 9.
 5   II.    Motion for Appointment of Counsel
 6          Plaintiff requests that the Court appoint him counsel due to his indigence and the
 7   complexity of the issues involved in this case. See ECF No. 9 at 2.
 8          All documents filed pro se are liberally construed, and “a pro se complaint, however
 9   inartfully pleaded, must be held to less stringent standards than formal pleadings drafted
10   by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citing Estelle v. Gamble, 429
11   U.S. 97, 106 (1976) (internal quotations omitted)). But there is no constitutional right to
12   counsel in a civil case. See Lassiter v. Dept. of Social Servs., 452 U.S. 18, 25 (1981);
13   Agyeman v. Corr. Corp. of Am., 390 F.3d 1101, 1103 (9th Cir. 2004). Only “exceptional
14   circumstances” support such a discretionary appointment. Terrell v. Brewer, 935 F.3d
15   1015, 1017 (9th Cir. 1991); Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009).
16   Exceptional circumstances exist where there is cumulative showing of both a likelihood of
17   success on the merits and a demonstrated inability of the pro se litigant to articulate his
18   claims in light of their legal complexity. Id.
19          As currently pled, Plaintiff’s FAC demonstrates that, while he may not be formally
20   trained in law, he nevertheless is fully capable of articulating the facts and circumstances
21   relevant to his claims, which are typical and not legally “complex.” Agyeman, 390 F.3d at
22   1103. Moreover, for the reasons discussed below, Plaintiff has yet to show he is likely to
23   succeed on the merits of the claims. Therefore, the Court DENIES Plaintiff’s Motion for
24   Appointment of Counsel (ECF No. 9).
25   III.   Initial Screening per 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)
26          A.    Legal Standard
27          Because Plaintiff is a prisoner and is proceeding IFP, his FAC requires a pre-answer
28   screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b). Under these statutes, the

                                                                               3:20-cv-0512-JLS-NLS
     Case 3:20-cv-00512-JLS-NLS Document 10 Filed 08/04/20 PageID.62 Page 3 of 8



 1   Court must sua sponte dismiss a prisoner’s IFP complaint, or any portion of it, which is
 2   frivolous, malicious, fails to state a claim, or seeks damages from defendants who are
 3   immune. See Lopez v. Smith, 203 F.3d 1122, 1126–27 (9th Cir. 2000) (en banc) (discussing
 4   28 U.S.C. § 1915(e)(2)); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010)
 5   (discussing 28 U.S.C. § 1915A(b)). “The purpose of [screening] is ‘to ensure that the
 6   targets of frivolous or malicious suits need not bear the expense of responding.’”
 7   Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir. 2014) (quoting Wheeler v. Wexford
 8   Health Sources, Inc., 689 F.3d 680, 681 (7th Cir. 2012)).
 9         “The standard for determining whether a plaintiff has failed to state a claim upon
10   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
11   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668 F.3d
12   1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th Cir.
13   2012) (noting that screening pursuant to § 1915A “incorporates the familiar standard
14   applied in the context of failure to state a claim under Federal Rule of Civil Procedure
15   12(b)(6)”). Rule 12(b)(6) requires a complaint to “contain sufficient factual matter,
16   accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,
17   556 U.S. 662, 678 (2009) (internal quotation marks omitted); Wilhelm, 680 F.3d at 1121.
18         Detailed factual allegations are not required, but “[t]hreadbare recitals of the
19   elements of a cause of action, supported by mere conclusory statements, do not suffice.”
20   Iqbal, 556 U.S. at 678. “Determining whether a complaint states a plausible claim for relief
21   [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
22   experience and common sense.” Id. The “mere possibility of misconduct” or “unadorned,
23   the defendant-unlawfully-harmed me accusation[s]” fall short of meeting this plausibility
24   standard. Id.; see also Moss v. U.S. Secret Service, 572 F.3d 962, 969 (9th Cir. 2009).
25         B.     Plaintiff’s Factual Allegations
26          Plaintiff claims he was working in his assigned kitchen job in May of 2019 when
27   he began “having a little sharp stomach pain.” (FAC at 2.) Plaintiff was “released back to
28   housing” and tried to “notify medical staff” about his stomach pain. (Id.) On May 23,

                                                                                  3:20-cv-0512-JLS-NLS
     Case 3:20-cv-00512-JLS-NLS Document 10 Filed 08/04/20 PageID.63 Page 4 of 8



 1   2019, Plaintiff went “man down” because for a few days he was unable to eat and was
 2   “denied medical attention.” (Id.)
 3         Even though Plaintiff alleges he had “blood in [his] stool,” he claims he had “no
 4   choice” but to return to his job or he would “get an RVR 115 disciplinary report,” as well
 5   as potentially losing his good time credits. (Id.) Plaintiff alleges “Nurse Ivory” argued
 6   with other medical personnel and opposed sending Plaintiff to an “outside hospital.” (Id.)
 7         Plaintiff claims he was “denied medical surgery” for his hernia. (Id.) Plaintiff
 8   alleges he “reported multiple complaints” regarding his hernia. (Id.) Plaintiff has been
 9   “assigned multiple pain medications from Alvarado Hospital” which purportedly were
10   “swapped out for regular Tylenol or Ibuprofen.” (Id.)
11         Plaintiff “arrived at Alvarado Hospital” on May 23, 2019. (Id. at 3.) Plaintiff
12   informed the “general surgical doctor” that he was having “massive pain” in his “left side,
13   upper stomach area.” (Id.) Plaintiff alleges Doctor Justin King “scanned” Plaintiff’s
14   stomach area and ordered x-rays. (Id.) However, King purportedly told Plaintiff that he
15   did not “qualify for surgery” because he was obese. (Id.) Plaintiff was “placed on
16   medication” and had his “hernia pressed back in [his] stomach.” (Id.) Plaintiff was
17   returned to the prison and told that he had to “lose the weight” in order to be eligible for
18   surgery. (Id.)
19         Plaintiff seeks injunctive relief, unspecified compensatory damages, and $3,700,000
20   in punitive damages. (See id. at 5.)
21         C.     42 U.S.C. § 1983
22         To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
23   elements: (1) that a right secured by the Constitution or laws of the United States was
24   violated, and (2) that the alleged violation was committed by a person acting under the
25   color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Naffe v. Frye, 789 F.3d 1030,
26   1035-36 (9th Cir. 2015).
27   ///
28   ///

                                                                               3:20-cv-0512-JLS-NLS
     Case 3:20-cv-00512-JLS-NLS Document 10 Filed 08/04/20 PageID.64 Page 5 of 8



 1         D.     Supervisory liability: Defendants D. Roberts and Pollard
 2         Plaintiff names D. Roberts, RJD’s Chief Medical Executive, and Marcus Pollard,
 3   RJD’s Warden as Defendants. (FAC at 1–2.) Plaintiff identifies Roberts by his title but
 4   does not allege any facts that suggest Roberts played any direct role in Plaintiff’s medical
 5   care. Instead, Plaintiff alleges only that Roberts “is responsible for a medical staff.” (FAC
 6   at 2.) As for Pollard, Plaintiff only claims that Pollard is “responsible for all conditions of
 7   [RJD] due to being the Warden.” (FAC at 4.) However, like Roberts, Plaintiff fails to
 8   allege any facts that Pollard was aware of Plaintiff’s medical condition or played any direct
 9   role in Plaintiff’s medical care.
10         In short, Plaintiff again fails to include any “further factual enhancement” to show
11   how, or to what extent, Dr. Roberts or Warden Paramo may be held personally liable for
12   any constitutional injury. See Iqbal, 556 U.S. at 676–77; Jones v. Comm’ty Redev. Agency
13   of City of Los Angeles, 733 F.2d 646, 649 (9th Cir. 1984) (even a pro se plaintiff must
14   “allege with at least some degree of particularity overt acts which defendants engaged in”
15   in order to state a claim). “Vicarious liability is inapplicable to . . . § 1983 suits, [and] a
16   plaintiff must plead that each Government-official defendant, through [his] own individual
17   actions, has violated the Constitution,” in order to plead a plausible claim for relief. Iqbal,
18   556 U.S. at 676; see also Crowley v. Bannister, 734 F.3d 967, 977 (9th Cir. 2013)
19   (supervisor may be held liable under Section 1983 only if there is “a sufficient causal
20   connection between the supervisor’s wrongful conduct and the constitutional violation”)
21   (citations and internal quotation marks omitted); Fayle v. Stapley, 607 F.2d 858, 862 (9th
22   Cir.1979) (when a named defendant holds a supervisorial position, the causal link between
23   the defendant and the claimed constitutional violation must be specifically alleged);
24   Victoria v. City of San Diego, 326 F. Supp. 3d 1003, 1013 (S.D. Cal. 2018) (“Liability
25   under § 1983 arises only upon a showing of personal participation by the defendant.”);
26   Hernandez v. Aranas, No. 218CV00102JADBNW, 2020 WL 569347, at *4 (D. Nev. Feb.
27   4, 2020) (citing Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011) (“[A] defendant may
28   not be held liable under § 1983 merely because he had certain job responsibilities.”).

                                                                                  3:20-cv-0512-JLS-NLS
     Case 3:20-cv-00512-JLS-NLS Document 10 Filed 08/04/20 PageID.65 Page 6 of 8



 1         Plaintiff’s Complaint is simply devoid of any factual allegations sufficient to show
 2   that either Dr. Roberts or Warden Pollard “participated in or directed [Dr. King’s alleged]
 3   violations or knew of the violations and failed to act to prevent them.” Taylor v. List, 880
 4   F.2d 1040, 1045 (9th Cir.1989); Corales v. Bennett, 567 F.3d 554, 570 (9th Cir. 2009);
 5   accord Starr, 652 F.3d at 1207–08 (“A supervisor can be liable in his individual capacity
 6   for his own culpable action or inaction in the training, supervision, or control of his
 7   subordinates; for his acquiescence in the constitutional deprivation; or for conduct that
 8   showed a reckless or callous indifference to the rights of others.”).
 9         For these reasons, the Court dismisses Dr. Roberts and Warden Pollard as parties to
10   this action sua sponte based on Plaintiff’s failure to state a plausible claim for relief against
11   them pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), (iii) and 28 U.S.C. § 1915A(b)(1)–(2);
12   Lopez, 203 F.3d at 1126–27; Wilhelm, 680 F.3d at 1121.
13         E.     Eighth Amendment medical care claims: Defendant King
14         To state an Eighth Amendment inadequate medical care claim, Plaintiff must first
15   allege he suffered from or faced an objectively “serious medical need.” Jett v. Penner, 439
16   F.3d 1091, 1096 (9th Cir. 2006); Mendiola-Martinez v. Arpaio, 836 F.3d 1239, 1248 (9th
17   Cir. 2016). “A medical need is serious when the failure to treat it could result in significant
18   injury or the unnecessary and wanton infliction of pain.” Jett, 439 F.3d at 1096; see also
19   McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir. 1992), overruled on other grounds by
20   WMX Technologies, Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997).
21         At the screening stage of these proceedings, the Court will assume that Plaintiff’s
22   allegation of having suffered an injury grave enough to require medical attention is
23   sufficient to show he suffered an objectively serious medical need. McGuckin, 914 F.2d
24   at 1059. In addition, however, Plaintiff must allege facts sufficient to demonstrate Dr. King
25   acted with “deliberate indifference” to his serious medical needs. See Erickson v. Pardus,
26   551 U.S. 89, 90 (2007) (citing Estelle v. Gamble, 429 U.S. 97, 106 (1976) (“[D]eliberate
27   indifference to serious medical needs of prisoners constitutes the unnecessary and wanton
28   infliction of pain . . . proscribed by the Eighth Amendment,” and this includes “indifference

                                                                                   3:20-cv-0512-JLS-NLS
     Case 3:20-cv-00512-JLS-NLS Document 10 Filed 08/04/20 PageID.66 Page 7 of 8



 1   . . . manifested by prison doctors in their response to the prisoner’s needs.”)). “Deliberate
 2   indifference is a high legal standard.” Hamby v. Hammond, 821 F.3d 1085, 1092 (9th Cir.
 3   2016) (citing Toguchi v. Chung, 391 F.3d 1051, 1060 (9th Cir. 2004)).
 4         Inadvertent failures to provide adequate medical care, mere negligence or medical
 5   malpractice, delays in providing care (without more), and differences of opinion over what
 6   medical treatment or course of care is proper, are all insufficient to constitute an Eighth
 7   Amendment violation. Gamble, 429 U.S. at 105–07; Sanchez v. Vild, 891 F.2d 240, 242
 8   (9th Cir. 1989); Shapley v. Nev. Bd. of State Prison Comm’rs, 766 F.2d 404, 407 (9th Cir.
 9   1985). Here, Plaintiff alleges that Dr. King refused to perform the hernia surgery until
10   Plaintiff lost weight due to his purported obesity. (FAC at 2.) This amounts to a difference
11   of opinion as to the proper course of care and medical treatment.
12         To state an Eighth Amendment claim, Plaintiff must include “further factual
13   enhancement,” Iqbal, 556 U.S. at 678, which demonstrates Defendant’s “purposeful act or
14   failure to respond to [his] pain or possible medical need,” and the “harm caused by [this]
15   indifference.” Wilhelm v. Rotman, 680 F.3d 1113, 1122 (9th Cir. 2012) (citing Jett, 439
16   F.3d at 1096). Defendant’s acts or omissions must entail more than Plaintiff alleges in his
17   Complaint—an isolated act of alleged negligence and lack of due care. See Snow v.
18   McDaniel, 681 F.3d 978, 985 (9th Cir. 2012) (citation and quotation marks omitted).
19         Accordingly, the Court finds that Plaintiff’s FAC fails to state an Eighth Amendment
20   inadequate medical care claim against Dr. King and that, therefore, Plaintiff’s claim is
21   subject to sua sponte dismissal in its entirety pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and
22   § 1915A(b)(1).
23   IV.   Conclusion and Orders
24         Based on the foregoing, the Court:
25         1)     DENIES Plaintiff’s Motion for Appointment of Counsel (ECF No. 9);
26         2)     DISMISSES Plaintiff’s FAC sua sponte for failing to state a claim upon
27   which relief may be granted pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and § 1915A(b)(1);
28   ///

                                                                                3:20-cv-0512-JLS-NLS
     Case 3:20-cv-00512-JLS-NLS Document 10 Filed 08/04/20 PageID.67 Page 8 of 8



 1         3)    GRANTS Plaintiff forty-five (45) days leave from the date of this Order in
 2   which to file an Amended Complaint which cures the deficiencies of pleading noted.
 3   Plaintiff’s Amended Complaint must be complete by itself without reference to his original
 4   pleading. Defendants not named and any claim not re-alleged in his Amended Complaint
 5   will be considered waived. See S.D. Cal. CivLR 15.1; Hal Roach Studios, Inc. v. Richard
 6   Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (“[A]n amended pleading
 7   supersedes the original.”); Lacey v. Maricopa Cty., 693 F.3d 896, 928 (9th Cir. 2012)
 8   (noting that claims dismissed with leave to amend which are not re-alleged in an amended
 9   pleading may be “considered waived if not repled”).
10         The Court DIRECTS the Clerk of the Court to provide Plaintiff with a blank copy
11   of its form Complaint under the Civil Rights Act, 42 U.S.C. § 1983 for Plaintiff’s use and
12   to assist him in complying with Local Rule 8.2.a’s requirements.
13         IT IS SO ORDERED.
14   Dated: August 4, 2020
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                              3:20-cv-0512-JLS-NLS
